FILED

CHARLOTTE, NC
IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF NORTH CAROLINA APR 20 2020
CHARLOTTE DIVISION

US DISTRIC
DOCKET NO.: 3:20cr128 WESTERN DISTRICT OL NC
UNITED STATES OF AMERICA

CONSENT ORDER AND
JUDGMENT OF FORFEITURE

Vv.

JOHNNY MICHAEL BOONE, JR.

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between the
property listed below and the offense(s) to which the Defendant has pled guilty and that the Defendant
(or any combination of Defendants in this case) has or had a possessory interest or other legal interest
in the property, IT IS HEREBY ORDERED THAT:

1. The following property is forfeited to the United States pursuant to 18 U.S.C. § 924,
21 U.S.C. § 853, and/or 28 U.S.C. § 2461(c), provided, however, that forfeiture of specific assets is
subject to any and all third party petitions under 21 U.S.C. § 853(n), pending final adjudication herein:

One Taurus G2 pistol and ammunition seized from Defendant on or about November 5,
2019;

$5,200 in US currency seized from Defendant on or about November 19, 2019;

One .380 Jimenez Arms pistol and ammunition seized from Defendant on or about
November 19, 2019; and

$8,164 in US currency seized from Defendant on or about November 25, 2019

2. The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

3. If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n), and/or
other applicable law, the United States shall publish notice and provide direct written notice of
forfeiture.

4, Any person, other than the Defendant, asserting any legal interest in the property may,
within thirty days of the publication of notice or the receipt of notice, whichever is earlier, petition the
court for a hearing to adjudicate the validity of the alleged interest.

5. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of the
property, including depositions, interrogatories, and request for production of documents, and to issue
subpoenas pursuant to Fed. R. Civ. P. 45.

6. As to any specific assets, following the Court’s disposition of all timely petitions, a
final order of forfeiture shall be entered. If no third party files a timely petition, this order shall become

Case 3:20-cr-00128-MOC-DSC Document 24 Filed 04/20/20 Page 1 of 2

 
the final order of forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United States shall
have clear title to the property, and shall dispose of the property according to law.

The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from or traceable to proceeds of Defendant’s crime(s) herein or property used in any manner to
facilitate the commission of such offense(s) and are therefore subject to forfeiture pursuant to 18 U.S.C.
§ 924, 21 U.S.C. § 853, and/or 28 U.S.C. § 2461(c). The Defendant hereby waives the requirements
of Fed. R. Crim. P. 32.2 and 43(a) regarding notice of the forfeiture in the charging instrument,
announcement of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against Defendant. If the Defendant has previously submitted a claim in response to an administrative
forfeiture proceeding regarding any of this property, Defendant hereby withdraws that claim. If
Defendant has not previously submitted such a claim, Defendant hereby waives all right to do so. As
to any firearms listed above and/or in the charging instrument, Defendant consents to destruction by
federal, state, or local law enforcement authorities upon such legal process as they, in their sole
discretion deem to legally sufficient, and waives any and all right to further notice of such process or
such destruction.

R. ANDREW MURRAY
UNITED STATES ATTORNEY

[Ombre WA Gd, br

SANJEEV BHASKER *
Assistant United States Attorney

   

OHNNY MICHAEL BOONE, JR
Defendant

Pibin..

RODERICK G. DAVIS, ESQ.
Attorney for Defendant

 

 

Signed this hed Bry of April, 2020.

DanK
7S fF

UNITED STATES MAeiST@ATE JUDGE

Case 3:20-cr-00128-MOC-DSC Document 24 Filed 04/20/20 Page 2 of 2

 

 
